Citation Nr: 1640943	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  05-34 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury, status post meniscectomy and osteotomy with instability, for the period prior to February 27, 2006.

2. Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee for the period prior to February 27, 2006.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1976 and from May 1980 to September 1980.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision, which denied a rating in excess of 10 percent for residuals of a left knee injury, status post meniscectomy and osteotomy with instability, denied a rating in excess of 10 percent for degenerative arthritis of the left knee, and denied service connection for PTSD.  On February 27, 2006, the Veteran underwent a total left knee arthroplasty, and he has limited his appeal to the ratings that were in effect for the knee prior to that date.

In March 2008, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  

In September 2009 the Board remanded the issues on appeal for evidentiary development.  The Board finds there is compliance with the remand.  Any available VA treatment records were obtained, with negative responses from facilities that did not have records.  The Veteran submitted stressor statements, and attempts were made to verify the reported stressors.  Finally, adequate VA examinations were provided.
 
The Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Thus, the Board has re-characterized the issue as shown on the title page.


FINDINGS OF FACT

1. For the period prior to February 27, 2006, the Veteran's residuals of a left knee injury, status post meniscectomy and osteotomy with instability, was manifested by objective evidence of pain, joint effusion, and slight instability.  

2. For the period prior to February 27, 2006, the Veteran's degenerative arthritis of the left knee was manifested by complaints of pain and objective evidence of flexion limited to, at most, 115 degrees.  

3. The Veteran's currently diagnosed PTSD has been medically linked to the shock, horror, or terror the Veteran experienced during active duty service that was consistent with the places, types, and circumstances of the Veteran's service.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a left knee injury, status post meniscectomy and osteotomy with instability, for the period prior to February 27, 2006, has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015). 

2. The criteria for a rating in excess of 10 percent for degenerative arthritis of the left knee for the period prior to February 27, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2015). 

3. The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in April 2003, October 2003, May 2006, and January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.

Psychiatric examinations were provided in 2004 and 2010.  Also, the Veteran was provided a VA examination of his left knee disability in November 2004.  This examination and its associated report were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As stated in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Board finds the November 2004 VA examination adequate under Correia.  First, as the appeal period before the Board is prior to February 27, 2006, and retroactive range of motion testing cannot be performed, the November 2004 VA examination is still adequate as Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Id. at *8 n.7.  Additionally, Correia indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  Here, the record shows that the Veteran had bilateral knee degenerative arthritis, so there is no opposite undamaged joint to compare.  Thus, the Board finds the November 2004 VA examination adequate.  

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2008 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran is seeking an increased rating for residuals of a left knee injury, status post meniscectomy and osteotomy with instability, and for degenerative arthritis of the left knee.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where arthritis results in painful motion of the joint, the rating criteria allow for at least the minimum compensable evaluation for the joint.  38 C.F.R. § 4.59 (2015). The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2015).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

As noted above, prior to February 27, 2006, the Veteran was rated at 10 percent for residuals of a left knee injury, status post meniscectomy and osteotomy with instability under Diagnostic Code 5257.  Prior to February 27, 2006, the Veteran was also rated at 10 percent for degenerative arthritis of the left knee under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  

Disabilities of the knee joint, generally, are rated under Diagnostic Codes 5256 through 5263.  See 38 C.F.R. § 4.71a.  In addition, arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis of the knee may be evaluated under Diagnostic Code 5003.  When there is painful motion of a major joint caused by degenerative arthritis (rated under Diagnostic Code 5003) that is detected on x-ray, such painful motion, pursuant to § 4.59, will be considered limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there was no actual limitation of motion.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Diagnostic Code 5256, ankylosis of the knee with a favorable angle in full extension, or in slight flexion between 0 and 10 degrees, is rated at 30 percent; ankylosis in flexion between 10 and 20 degrees is rated at 40 percent; ankylosis in flexion between 20 and 45 degrees is rated at 50 percent; and extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more, is rated at 60 percent.

Diagnostic Code 5257, recurrent subluxation or lateral instability, is rated at 10 percent for slight instability, at 20 percent for moderate instability, and 30 percent for severe instability.  

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Diagnostic Code 5259 provides for a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."  The Board notes the Veteran is in receipt of the highest available rating for symptomatic removal of the semilunar cartilage under Diagnostic Code 5259.  38 C.F.R. § 4.71a.  

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.  Rating limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent evaluation where flexion of the leg is only limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  For a 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees. 

Diagnostic Code 5261 provides for a zero percent evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent evaluation may be assigned. 

Diagnostic Code 5262, malunion of the tibia and fibula is rated at 10 percent with slight disability, 20 percent with moderate disability, and 30 percent with marked disability.  Nonunion of the tibia and fibula, with loose motion and requiring a brace, is rated at 40 percent. 

Diagnostic Code 5263, acquired traumatic genu recurvatum, with objectively demonstrated weakness and insecurity in weight-bearing is rated at 10 percent.  Because the Veteran is already in receipt of at least a 10 percent rating throughout the appeal period, a higher rating under Diagnostic Code 5263 is unavailable to the Veteran.

Turning to the evidence of record, a May 2003 VA treatment record notes the Veteran had left knee effusion distal to the patella.  An August 2003 VA treatment record notes the Veteran complained of chronic left knee pain.  He was status post left knee meniscectomy in 1980, status post arthroscopy in 1980, and status post hardware removal in March 2003.  He had limited range of motion and weight bearing.  In May 2003, his left knee was drained after post-surgical infection and in August 2003 he underwent a left knee seroma excision.  A subsequent August 2003 VA treatment record notes the Veteran was two weeks post seroma excision and was doing well.  He walked with a slight limp and had been wearing a wrap continuously.  A September 2003 VA treatment record notes the Veteran had purchased a custom-fit neoprene brace.  

The Veteran was afforded a VA examination in November 2004, in which he reported constant pain, some stiffness, swelling, trouble with stairs, and being unable to walk more than two blocks.  He had a brace and occasionally used a cane.  Upon examination, active range of motion testing revealed extension to -2 degrees and flexion to 115 degrees.  There was a slight opening on the lateral side of the knee on varus stress.  The ligaments were otherwise intact, but for the 2+ anterior drawer sign.  The tibial tubercle was somewhat prominent, but not tender.  The examiner found no effusion in the knee and the Veteran was slightly tender along the medial joint line.  Previous x-rays of the left knee showed the extensive arthritic changes and there was previously a side plate with screws in the proximal left tibia.  Mild degenerative changes were noted as well as slight narrowing of the medial joint compartment.  Impression was degenerative arthritis of the left knee, post traumatic, post several surgeries, and high tibial osteotomy.  

An October 2005 magnetic resonance imaging (MRI) of the left knee revealed a knee joint effusion with no apparent abnormality, severe patellofemoral degenerative changes of the medial patellofemoral joint with erosion of cartilage and femoral bone cortex, considerable magnetic distortion of the proximal tibia believed due to previous internal fixation of the depressed lateral tibial plateau fracture which had healed, and diastatic tear of the anterior horn of the lateral meniscus.  

As noted above, prior to February 27, 2006, the Veteran was rated at 10 percent for residuals of a left knee injury, status post meniscectomy and osteotomy with instability under Diagnostic Code 5257.  Prior to February 27, 2006, the Veteran was also rated at 10 percent for degenerative arthritis of the left knee under Diagnostic Code 5010-5260.  

Initially, the Board notes there have been no medical findings of ankylosis or genu recurvatum.  In the absence of such findings, evaluating the Veteran's left knee disability under Diagnostic Codes 5256 or 5263 is not appropriate.  See 38 C.F.R. 4.71a, Diagnostic Codes 5256, 5263 (2015).  

With respect to recurrent subluxation or lateral instability under Diagnostic Code 5257, an August 2003 VA treatment record notes the Veteran walked with a slight limp and had been wearing a wrap continuously.  Additionally, the November 2004 VA examiner found there was a slight opening on the lateral side of the knee on varus stress and the ligaments were otherwise intact, but for the 2+ anterior drawer sign.  Given this evidence, the Board finds that entitlement to any higher rating for instability prior to February 27, 2006, is not warranted.  

An October 2005 MRI revealed severe patellofemoral degenerative changes of the medial patellofemoral joint with erosion of cartilage and femoral bone cortex and considerable magnetic distortion of the proximal tibia believed due to previous internal fixation of the depressed lateral tibial plateau fracture which had healed.  Under Diagnostic Code 5262, malunion is required for a compensable rating; however, there is no indication of malunion.  Thus a rating under Diagnostic Code 5262 would be inappropriate.  

Moreover, assigning separate ratings under Diagnostic Code 5257 and Diagnostic Code 5262 would consider the same symptomatology and result in unlawful pyramiding.  38 C.F.R. § 4.14.  Disability from malunion of the tibia shaft is produced mainly by rotational deformity, lateral and posterior bowing, and usually some degree of shortening.  See Canale & Beaty, Campbell's Operative Orthopaedics 2931 (12th ed. 2012).  Symptoms may include ankle, knee, or back pain, gait disturbances, and a cosmetically unacceptable deformity.  Id.  A malunited fracture may also impair function and interfere with proper balance or gait in the lower extremities.  Id. at 2971.  Thus, a separate evaluation under Diagnostic Code 5262 is also not warranted.  

The Board will consider the remaining diagnostic codes together because, as will be discussed, the symptoms and functional limitations associated with the Veteran's left knee meniscectomy and his limitation of motion are overlapping and duplicative.  To avoid pyramiding, the Board will determine the most favorable rating for the Veteran under Diagnostic Codes 5003, 5258, 5259, 5260, and 5261.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

In regard to flexion, in order to warrant a schedular evaluation in excess of 10 percent for the Veteran's left knee disability under Diagnostic Code 5260, there would need to be evidence of limitation of flexion to 30 degrees.  The Veteran exhibited flexion limited, at most, to 115 degrees, and the examiner took into consideration the Veteran's complaints of pain, stiffness, and swelling.  Thus, as flexion of the left knee has not been limited to anywhere near 30 degrees, any 20 percent evaluation, or higher, is not warranted under Diagnostic Code 5260.  

With respect to extension, the November 2004 VA examiner found extension to -2 degrees.  The other medical evidence of record from this period also fails to indicate any limitations of extension that would warrant a compensable rating under Diagnostic Code 5261.  

The medical evidence of record establishes that the Veteran had a meniscectomy and arthroscopy on his left knee prior to the period under consideration.  At the November 2004 VA examination, the Veteran complained of pain, stiffness, and swelling.  An October 2005 magnetic resonance imaging (MRI) of the left knee revealed knee joint effusion.  Upon review of the entirety of the medical evidence, the Veteran's left knee symptoms for the period under consideration meets the criteria for a 10 percent rating under Diagnostic Code 5259.  A higher rating under 5258 is not warranted because the medical evidence of record from this period fails to indicate any locking and the Veteran does not complain of such.  

The question before the Board, then, is what ratings to assign to the Veteran's left knee disability where he meets the criteria for compensable ratings under Diagnostic Codes 5003, 5257, and 5259.  For the reasons set forth below, the Board finds ratings under Diagnostic Code 5257 (instability) and under Diagnostic Code 5010-5260 (pain, limitation of motion, and swelling) are appropriate.

Diagnostic Code 5003 directs that arthritis of a joint is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Moreover, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Id.  In short, the Veteran cannot obtain any higher rating under Diagnostic Code 5003 than the currently assigned 10 percent rating under Diagnostic Code 5260.  

The Board finds that it would be inappropriate to assign a rating under Diagnostic Code 5259 either in addition to or instead of the rating under Diagnostic Code 5010-5260.  Importantly, to the extent he has symptoms and/or functional limitations that approximate those of removal of semilunar cartilage, those symptoms and functional limitations have been considered in awarding the current rating under Diagnostic Code 5010-5260.  See DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59.  To award a separate, additional rating under Diagnostic Code 5259 for the same symptoms and functional limitations would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.  In addition, no rating higher than 10 percent is available under Diagnostic Code 5259, so there would be no benefit to the Veteran in changing the diagnostic code under which he is rated from Diagnostic Code 5010-5260 to Diagnostic Code 5259.

For the reasons stated above, prior to February 27, 2006, a rating in excess of 10 percent for residuals of a left knee injury, status post meniscectomy and osteotomy with instability under Diagnostic Code 5257 is not warranted and prior to February 27, 2006, a rating in excess of 10 percent for degenerative arthritis of the left knee under Diagnostic Code 5010-5260 is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  As discussed above, the Board finds that the symptomatology and impairments caused by the Veteran's service-connected left knee disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above.  

Specifically, the Veteran's knee symptoms such as instability, painful motion, limitation of motion, swelling, and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although the relevant diagnostic codes allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  As required under DeLuca and the controlling regulations, the Board considered the functional impairments and pain associated with knee disabilities when assigning the schedular ratings.  The Board finds that the rating schedule is adequate for rating the Veteran's left knee disability and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.  Also, the Veteran's disability has at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  Additionally, the Veteran has not raised the issue.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007). 

III. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 
	
In addition, certain chronic diseases, such as psychosis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as psychosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  Alternatively, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The appellant is seeking entitlement to service connection for PTSD.  Specifically, the appellant asserts in statements and personal hearing testimony that he believes he has PTSD as the result of several separate stressors, to include while serving as a field medic.  Such incidents include enlisting as non-combatant and being assigned to train with the Marines, an incident in which the ambulance he was driving lost a wheel and nearly overturned, another incident in which he was sent via helicopter to aid an injured fisherman in a small boat and the fisherman died in his care, a situation where he was in a helicopter that experienced engine failure, an event where he responded to the decapitation of a soldier by a helicopter blade, his participation in training exercises that led him to believe his life was in extreme jeopardy, a situation where he responded to a car accident in which the driver suffered severe head trauma, an incident where he responded to a house fire that had taken the lives of a mother and child, another situation where he responded to a deadly motor vehicle accident, and an incident where he aided soldiers who were injured while fighting a forest fire.  (See Veteran's May 2003, December 2003, and January 2010 statements).  

A review of the Veteran's DD Form 214 shows that his military occupational specialty was field medic.  

The evidence of record shows that an April 2003 VA treatment record notes the Veteran was a medic and "repressed PTSD has been suspected."  A May 2010 statement from Dr. B.S., medical director at the VA, notes the Veteran was diagnosed with PTSD.   

In November 2004, the Veteran was afforded a VA psychiatric evaluation.  The examiner noted that the Veteran's stressors identified in his May 2003 statement were "sufficient to be etiologically linked to a diagnosis of Post Traumatic Stress Disorder."  The examiner diagnosed the Veteran with PTSD, chronic, and noted he had work stress, marital stress, and "war zone experience as a corpsman."  

A February 2005 letter from clinical psychologist K.C.C. notes that the Veteran was a patient for almost three years and "[i]n addition to the rigor, the tenor, the danger, and the personal helplessness and horror of some of his training experiences, he was also a military ambulance and emergency rescue medic.  He was involved in several tragic (including witnessing a helicopter prop decapitation), dangerous, and helpless '911' calls, witnessing severe accidents where he was overwhelmed and had to make life-and-death decisions, as well as calls where he was placed in personal life-threatening danger."  K.C.C. further notes that "[w]hile [the Veteran] has not served in Vietnam, this in no way precludes the diagnosis of PTSD related to his military stressors."  

In September 2010, the Veteran was afforded another VA psychiatric evaluation.  The Veteran reported non-combat PTSD, specifically noting he served as a hospital corpsman in the Navy, serving as a medic.  He would go on "missions of mercy" and did search and rescue operations.  He was regularly exposed to dead bodies, and felt shock, horror, and fear.  After reviewing the Veteran's claims file and stressor letters, the examiner diagnosed the Veteran with PTSD and opined that the Veteran met the DSM-IV stressor criterion, noting his primary stressors related to PTSD were "non-combat activities in the military in which the veteran was repeatedly and regularly exposed to themes of morbidity, mortality, and suffering."  The examiner further found that while the Veteran was diagnosed with a mood disorder and dysthymia six plus years ago, it was "inaccurate to say that the veteran meets criteria for major depressive disorder or dysthymia, as these symptoms are better subsumed under PTSD."  Also, in reference to the military stressors noted, the Veteran's "PTSD is most likely caused by military events."  While the examiner also noted that the Veteran's claimed stressors were not related to his fear of hostile military or terrorist activity, nonetheless, they were "related to themes of mortality, morbidity, and life threatening situations which he encountered while in the military."  Additionally, the examiner found that the Veteran was able to establish the occurrence of his service stressors through his own testimony because he was previously diagnosed with PTSD, a VA psychologist (the examiner) confirmed that the claimed stressors were adequate to support a PTSD diagnosis, the Veteran's symptoms were related to the claimed stressors, the Veteran claimed to have experienced shock, horror, or terror at the time to the related stressors that were consistent with the DSM, the claimed stressors were consistent with the places, types, and circumstances of the Veteran's service, the record provided no clear and convincing evidence to the contrary, and the Veteran's statements were felt to be true.  

Pursuant to the September 2009 Board remand, the RO was instructed to send the Veteran's stressor statement to the U.S. Army and Joint Services Records Research Center (JSRRC) to see if there was any information available that might corroborate the Veteran's alleged in-service stressors.  In May 2015, a response from the JSRRC was received that stated available naval records did not document the decapitation of a soldier by a helicopter blade, ambulance accident, or the fisherman's death that the Veteran had described in his stressor statement.  Additionally, a February 2016 VA memorandum notes a formal finding on a lack of information required to verify stressors in connection with PTSD was found.  It was determined that the information required to corroborate the stressful events described by the Veteran were insufficient to send to the JSRRC and all procedures to obtain sufficient information from the Veteran had been properly followed.  

Upon review of the Veteran's assertions, his DD Form 214 showing he was a field medic, his diagnosis of PTSD related to his stressors by both the November 2004 and September 2010 VA examiners, and the September 2010 VA examiner's finding that that the Veteran was able to establish the occurrence of his service stressor through his own testimony supports the Veteran's claim for entitlement to service connection for PTSD. 

With regard to the February 2005 statement from the Veteran's treating VA psychologist suggesting that the Veteran's major depressive disorder was related to his experiences while serving as a medic on active duty, the September 2010 VA examiner found the Veteran's major depressive disorder or dysthymia were symptoms subsumed under PTSD.  In any case, his acquired psychiatric disability appears to have aspects of both diagnoses and our grant should be viewed as encompassing both.

In summary, the Board holds that service connection for an acquired psychiatric disorder to include PTSD and major depressive disorder is warranted.  The evidence supports the grant and the appeal is granted.








	
ORDER

Entitlement to a disability rating in excess of 10 percent for residuals of a left knee injury, status post meniscectomy and osteotomy with instability, for the period prior to February 27, 2006, is denied.  

Entitlement to a disability rating in excess of 10 percent for degenerative arthritis of the left knee for the period prior to February 27. 2006, is denied. 

Service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted.  




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


